Citation Nr: 1447725	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for a left knee disorder.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral hands and feet.

5.  Entitlement to service connection for cardiovascular disease, to include ischemic heart disease and hypertension.



REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to October 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in Nashville, Tennessee.

In May 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  





FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO denied service connection for a bilateral knee disorder and denied reopening of service connection for a back disorder. 

2.  The evidence associated with the claims file subsequent to the April 2004 rating decision either does not relate to the sole unestablished fact of nexus necessary to substantiate the claims of entitlement to service connection for disabilities of the back and knees or it is cumulative and redundant of evidence already of record; such evidence does not raise a reasonable possibility of substantiating the claims.

3.  Peripheral neuropathy of the bilateral hands and feet is not related to service or to any service-connected disability.

4.  The Veteran does not have ischemic heart disease; hypertension is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a back disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

4.  Peripheral neuropathy of the hands and feet was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

5.  The basic criteria for service connection for ischemic heart disease are not met; hypertension was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdictional Matters

The issue of entitlement to service connection for ischemic heart disease has not been certified by the RO as being on appeal.  The RO determined that the Veteran did not perfect the appeal following the mailing of the statement of the case to him on August 16, 2013.  However, the Veteran's representative submitted a VA Form 21-4138 on August 27, 2013, which requested the appeal to be certified to the Board as soon as possible.  While that document referred specifically to the supplemental statement of the case addressing the other appealed issues, the supplemental statement of the case is stamped as also having been mailed to the Veteran on August 16, 2013, and it appears that the two documents were mailed together.  In according a liberal reading to the August 27, 2013 correspondence, the Board interprets the reference to the supplemental statement of the case as applying to all appeal documentation mailed by the RO on August 16, 2013, including the statement of the case addressing service connection for ischemic heart disease.  The Board also notes that the VA Form 8 (Certification of Appeal) is used for administrative purposes and does not serve to confer jurisdiction over an issue, which is accomplished by submission of a notice of disagreement, and a VA Form 9 or equivalent following issuance of a statement of the case.  See 38 C.F.R. §§ 19.35, 20.200 (2014).  Accordingly, the Board has jurisdiction over the issue.  

Application to Reopen Service Connection Claims

The RO initially denied a claim for service connection for a back disorder in a January 1972 rating decision.  In subsequent years, the Veteran made several attempts to reopen the claim.  The RO either denied the claim on the merits or denied reopening of the claim in April 1981, October 1982, December 1982, and April 2004 rating decisions.  In the same April 2004 decision, the RO also denied service connection for bilateral knee disorders.  

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of the April 2004 decision (see 38 C.F.R. § 20.200 (2014)); moreover, he did not submit new and material evidence within one year of that decision (see 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010)).  Therefore, the April 2004 became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

The first submission of any kind from the Veteran following the April 2004 decision was received at the RO on September 21, 2005.  That correspondence included a request for VA nonservice-connected pension benefits due to bilateral knee replacements.  The Veteran notified the RO that he had applied for disability benefits from the Social Security Administration.  While this correspondence pertains to the knees, it was not received within one year of the April 2004 decision, and it does not assert entitlement to service connection, but specifically requests nonservice-connected pension benefits.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

The current claim was received on January 28, 2010.  While the Veteran submitted service treatment records in October 2011, to the extent they pertained to the back, they were copies of records previously of record and specifically noted in the original January 1972 rating decision.  Service personnel records were obtained by the RO October 2011 to confirm the Veteran's posttraumatic stress disorder stressors; however, these records do not pertain to any question necessary for resolution of the knee or back claims and are therefore not relevant.  Accordingly, reconsideration under 38 C.F.R. § 3.156(c) is not warranted.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern similar to this one, where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Back Disability

At the time of the April 2004 rating decision, the evidence pertinent to the back claim included the service treatment records, post-service VA treatment records, and the Veteran's repeated assertions that he had a current back disability that was related to a back injury in service.   

The service treatment records showed complaints of back pain in June 1971 and August 1971 resulting from a fall, and corresponding findings of muscle strain, and minor back strain with major psychological overtones.  Clinical examination of the spine at service separation was normal.  The Veteran denied any history of recurrent back pain and any recurrent back pain at the time of the examination.  

Post-service VA treatment records reflect treatment on November 4, 1971 at the VA hospital in Memphis for back pain.  The Veteran alleged a fall from a truck in 1968 while serving in Germany.  He reported that he recently got a job involving shoveling and had occasional low back pain and radiation.  X-rays were normal.  

A June 22, 1983 letter from the chief of medical information section of the Memphis, VA Medical Center noted that the Veteran was seen in the low back pain clinic and neurosurgery clinic on that date and had been unable to work since June 1, 1983.  An x-ray in April 1993 revealed disc space narrowing at L4-5 and small spurs at L4-5.  The diagnosis was minimal degenerative changes lower lumbar spine.

Thus, the evidence of record in April 2004 established a back injury in service and a (then current) disability diagnosed as lumbar degenerative joint disease.  The evidence did not substantiate a nexus between the in-service injury and the current disability.  Therefore, additional evidence must address the unestablished fact of nexus to be considered new and material.  

The evidence received since the April 2004 includes evidence of continuing treatment for low back pain and degenerative disease, as well as the Veteran's continuing assertions that his current back disability is related to service.  A January 2012 physical therapy note indicates that the Veteran has had chronic low back pain for 30 years.  This would suggest onset no earlier than 1982.  

The clinical evidence is not new and material as it does not address the unestablished fact of a nexus between the current disability and service.  To the extent the Veteran's assertions address this unestablished fact, they are cumulative and redundant of evidence previously of record.  Therefore, the Board concludes that new and material evidence has not been received to reopen the claim of entitlement to service connection for a back disorder.  

Bilateral Knee Disabilities

Regarding the knees, the evidence of record in April 2004 included the service treatment records, VA treatment records, and the Veteran's assertion that he incurred a knee injury in service that was related to a (then current) bilateral knee disability.  

The service treatment records included a record of treatment on June 1, 1971 for leg pain for 3 days.  The Veteran noted a history of a car accident as a child, and that, since then, he had leg pain which would usually go away, but which had lasted for 3 days.  

A July 22, 1971 report noted a history of pain in both legs following a car accident 2 years ago.  This accident was undocumented due to "lost medical records."  However, written in different ink on the same report was a report of an accident 3 years ago while riding a bicycle.  The Veteran was reportedly struck by a car and subsequently hospitalized for 9 months.  The Veteran reported complaint of pain in the left leg especially when lifting heavy objects and a history of achy pain in left leg especially after long standing and heavy walking.  The Veteran was given a limited duty profile on July 23, 1971 for leg pain.  

The service separation examination revealed a report of a history of leg cramps and myalgias of unknown etiology with normal clinical findings for the lower extremities.  

Post service records included x-rays in June 1991 showing degenerative joint disease and a VA orthopedic note in February 2001 showing gout.  A February 2001 report showed right knee and leg pain for 4 days with a reported history of a knee injury in Vietnam.  

Thus, the evidence of record in April 2004 established in-service complaints of leg pain without specific knee complaints, and no injury of either knee in service and current disabilities diagnosed as degenerative joint disease and gout.  The evidence also included the Veteran's assertion as to having incurred a right knee injury in Vietnam.  The evidence did not substantiate a nexus between the in-service leg complaints and the post-service knee disabilities.  The evidence also did not demonstrate any manifestation of arthritis within the presumptive period.  Therefore, additional evidence must address these unestablished facts to be considered new and material.  

The evidence received since the April 2004 decision includes records of ongoing current treatment for right and left knee arthritis and gout, including bilateral knee replacement surgery in 2005.  The clinical evidence does not address the unestablished fact of a nexus between the current knee disabilities and an injury or disease in service or manifestation of arthritis within the presumptive period.  

To the extent the Veteran's recent assertions address either unestablished fact, they are cumulative and redundant of evidence previously of record.  Therefore, the Board concludes that new and material evidence has not been received to reopen the claims of entitlement to service connection for right and left knee disabilities.  

Service Connection Claims-Merits Discussion

The Veteran is seeking service connection for peripheral neuropathy of the upper and lower extremities and ischemic heart disease on the basis that each was incurred as a result of his exposure to herbicide agents in Vietnam.  

Pertinent to the assertion of herbicide exposure, the Veteran does not have the specific type of peripheral neuropathy included in the herbicide-presumptive diseases.  These diseases include early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010 National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 C.F.R. 3.307(a)(6)(ii) and 38 C.F.R. 3.309(e) with the term "early-onset" and removed the Note to 38 C.F.R. 3.309(e) requiring that the neuropathy be transient.  

The changes effectively removed the requirement that acute and subacute peripheral neuropathy appear within weeks or months after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.  This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  

However, there is no change to the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the last in-service exposure in order to qualify for the presumption of service connection.  In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 FR 54763-01.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540-03 (2010).  

Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).  

Here, the date of onset of peripheral neuropathy is many decades after service separation.  The Veteran has not asserted any earlier date of onset than is shown in the outpatient records.  Those records reflect initial diagnosis in approximately 2010.  A January 2011 orthopedic surgery note referred to bilateral leg numbness, buzzing, and tingling, which had been going on for "a couple of years now."  The diagnosis at that time was simply bilateral leg numbness of unknown etiology.  In a November 2011 orthopedic consultation, the Veteran was noted as having mild peripheral neuropathy, although this appeared to only relate to the lower extremities.  A September 2012 neurology consultation notes a symptoms history of several years and confirmed that the Veteran's lower extremity complaints were due to peripheral neuropathy with a possible overlying peroneal neuropathy.  Accordingly, the Board finds that service connection for peripheral neuropathy is not presumed in this case.  However, the Veteran is presumed to have been exposed to herbicide agents during his service.

Notwithstanding the lack of a presumption of service connection for peripheral neuropathy, service connection may still be granted if it can be shown that the Veteran's peripheral neuropathy is related to service, to include herbicide exposure therein.  

The service treatment records reveal no complaint of or treatment for peripheral neuropathy during service.  The service separation examination revealed normal clinical findings for the neurological system, upper extremities, and lower extremities.  The Veteran reported no history of neuritis or current neuritis.  

After service, the first notation of peripheral neuropathy in the record comes many decades after service separation.  Moreover, the original claim for service connection filed in November 1971 did not include peripheral neuropathy, nor did subsequent claims filed in February 1981, September 1982, October 1982, and December 2003.  In these claims, the Veteran identified numerous other complaints or disorders he believed were related to service, but did not mention peripheral neuropathy.  These are situations in which it is reasonable to expect him to provide a complete accounting, and his silence regarding peripheral neuropathy is probative of the lack of concurrent symptomatology.  

There is no medical opinion that purports to relate the Veteran's peripheral neuropathy to service, to include herbicide exposure therein.  While the Veteran has asserted such a relationship, he has not explained the basis for his belief beyond citing the herbicide presumptions.  Moreover, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of peripheral neuropathy falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As a preponderance of the evidence is against the asserted relationship between the Veteran's peripheral neuropathy of the upper and lower extremities and service, the Board concludes that service connection for peripheral neuropathy is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to service connection for ischemic heart disease, there is a presumption of service connection for ischemic heart disease as associated with exposure to herbicide agents in Vietnam.  Accordingly, the sole question before the Board is whether the Veteran currently has ischemic heart disease.  

A nuclear scan was conducted in January 2011.  The study was interpreted as showing apparent mild reversible ischemia at the central apex.  Noting this study, a VA physician indicated on a disability benefits questionnaire in January 2012 that the Veteran had ischemic heart disease.  The RO scheduled a VA examination for the purpose of clarifying whether this reference was substantiated clinically.  In conjunction with the examination, a myocardial perfusion study was performed in May 2013.  It was noted that the Veteran had no current diagnosis of coronary artery disease or ischemic heart disease.  The examiner noted the abnormal nuclear scan in 2011, and the fact that the Veteran's symptoms had improved with antihypertensive medication.  According to the VA examiner, the results of the scan study showed no other focal abnormalities to suggest ischemia.  The impression was "[n]o imaging evidence of ischemia or infarction."  

Thus, while one finding was positive for the presence of ischemic heart disease, a more thorough examination resulted in the finding that the Veteran does not have ischemic heart disease.  In light of the lack of any explanation or apparent clinical testing performed in conjunction with the January 2012 notation, the Board accords greater probative weight to the May 2013 findings, as they are supported by diagnostic testing conducted specifically for the purpose of establishing or ruling out ischemic heart disease.  

Although lay persons are competent to provide opinions on some medical issues, diagnosing ischemic heart disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at1377 n.4 (Fed. Cir. 2007).  Therefore, the Board concludes that a preponderance of the evidence is against a current diagnosis of ischemic heart disease.  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board concludes that the basic service connection criteria are not met regarding the claimed ischemic heart disease.

Of course, the Board interprets the Veteran's claim to encompass all cardiovascular disease.  He specifically noted high blood pressure on the claim.  While hypertension is specifically excluded from the definition of ischemic heart disease (see note 2 38 C.F.R. § 3.309(e)), cardiovascular-renal disease, to include hypertension, is among the diseases presumed to be related to service if manifest to a compensable degree within one year of service separation.  However, in this case, there does not appear to be a diagnosis of cardiovascular-renal disease within the presumptive period.  The record reflects no diagnosis of coronary artery disease or other heart disease.  Indeed, an August 2011 cardiology note indicates no cardiovascular history whatsoever.  

In order for hypertension to be considered manifested to a compensable degree, the evidence must show diastolic pressure of predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  See also the Veterans Court's discussion of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service treatment records reflect blood pressure measurements of 104/72 in February 1971, 105/75 in August 1971, and 118/72 in September 1971.  The service separation examination reflects a blood pressure reading of 120/80 and clinically normal findings for the heart and vascular system.  A blood pressure reading taken more than a decade after service separation (in July 1982) was 108/74.

VA outpatient notes reflect that the Veteran is currently being medicated for hypertension; however, this evidence comes decades after service and there is no medical opinion that purports to relate the diagnosis of hypertension to service.  The Veteran's opinion that hypertension is related to service is not competent evidence of the required nexus.  Accordingly, the Board concludes that service connection for hypertension, or any other cardiovascular disease, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the February 2010, October 2011, and April 2013 notice letters provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and records from the Social Security Administration.  The Board acknowledges that there was a period during which the oldest of the claim folders could apparently not be located.  The RO took steps to reconstruct the claims file during this period, which included requesting service treatment records.  The RO made a finding of unavailability of the service treatment records in April 2011.  Subsequent to that finding, it would appear that the oldest claim folder was recovered, including the service treatment records.  Upon review, the service treatment records appear to be complete; they include the entrance and service separation examinations; and there is no reason to believe any records are missing.  

The RO has also obtained a thorough medical examination regarding the ischemic heart disease claim.  The Veteran has made no specific allegations as to the inadequacy of the May 2013 examination or opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As the claims of entitlement to service connection for disorders of the back and knees are not being reopened, there is no need to obtain an opinion on those claims.  The Board acknowledges that an opinion has not been obtained regarding the claim of entitlement to service connection for peripheral neuropathy.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the only evidence that the Veteran's peripheral neuropathy is related to his service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Veteran's Board hearing, the undersigned Veterans Law Judge took testimony on all issues, including ischemic heart disease.  The Veteran was informed of the basis for the denial of his claims at the RO level and of the evidence necessary to substantiate the claims.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Reopening of the claim of entitlement to service connection for a back disorder is denied.

Reopening of the claim of entitlement to service connection for a right knee disorder is denied.

Reopening of the claim of entitlement to service connection for a left knee disorder is denied.

Service connection for peripheral neuropathy of the hands and feet is denied.

Service connection for ischemic heart disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


